                      Case 2:20-mj-00194-DB Document 2 Filed 12/23/20 Page 1 of 2


                                       UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA                              FILED
                                                                                          December 23, 2020
                                                                                           CLERK, US DISTRICT COURT
                                                                                             EASTERN DISTRICT OF
                                                                                                  CALIFORNIA



 UNITED STATES OF AMERICA,                                        No. 2:20-mj-00194-DB

                       Plaintiff,

            v.                                                                DETENTION ORDER
                                                                          (Violation of Pretrial Release,
 JOSE SALAS-MORENO,                                                     Probation or Supervised Release)

                       Defendant.


        After a hearing pursuant to 18 U.S.C. § 3148 (violation of pretrial release order), the court finds :
               there is probable cause to believe the person has committed a federal, state or local crime while
               on
               release and defendant has not rebutted the presumption that his release will endanger another or
               the community or
               there is clear and convincing evidence that the defendant has violated another condition of
               release
               and
               based on the factors set forth in 18 U.S.C. § 3142(g) there is no condition or combination of
               conditions of release that will assure that the defendant will not flee or pose a danger to the safety
               of another person or the community or
               the person is unlikely to abide by any condition or combination of conditions of release. F.R.Cr.P.
               32.1(a)(D), 46(c),X 18 U.S.C. § 3148.

 x      After a hearing pursuant to F.R.Cr.P. 32.1(a)(6) and 46(c) and 18 U.S.C. § 3143 (violation of probation or
        supervised release) the court finds there is probable cause to believe defendant has violated a condition
        of
        probation or supervised release and the defendant has not met his burden of establishing by clear and
        convincing evidence that he will not flee or pose a danger to another person or to the community.
        18 U.S.C. § 3143.

   IT IS ORDERED that pursuant to 18 U.S.C. § 3142(i)(2)-(4) defendant is committed to the custody of the
Attorney General for confinement in a corrections facility separate, to the extent practicable, from persons
awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
reasonable opportunity for private consultation with his counsel.

     ////
     ////
     ////
     ////
                  Case 2:20-mj-00194-DB Document 2 Filed 12/23/20 Page 2 of 2


   Upon further order of a court of the United States or request of an attorney for the United States the person
in charge of the corrections facility in which the defendant is confined shall deliver the defendant to a United
States Marshal for purpose of an appearance in connection with a court proceeding.

Dated: December 23, 2020




                                                 2
